Citation Nr: 1037443	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  02-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher initial ratings for degenerative disc 
disease (DDD) and degenerative joint disease (DJD) of the lumbar 
spine, rated as 10 percent disabling prior to May 13, 2003, 20 
percent disabling prior to October 27, 2006, and 40 percent 
disabling, effective from October 27, 2006.

2.  Entitlement to service connection for a sleep disorder, 
including as secondary to service-connected disability.

3.  Entitlement to an initial compensable rating for bilateral 
optic myokymia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from April 1982 to April 2002.

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2002, November 2003, and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The appellant originally appealed the assignment of an initial 10 
percent rating assigned for his lumbar spine disability in the 
April 2002 decision, the initial noncompensable rating assigned 
for optic myokymia in the November 2003 decision, and the denial 
of service connection for a sleep disorder and dental conditions 
claimed as permanent upper dental bridge and upper/lower 
permanent dental crowns in the January 2004 decision.  Although a 
September 2004 rating action increased the evaluation for the 
appellant's disability of the lumbar segment of the spine to 20 
percent, effective from May 13, 2003, and an April 2008 rating 
decision increased the rating to 40 percent, effective October 
27, 2006, the appellant continued his appeal.  

The Board then remanded the appellant's claim in April 2005 for 
procedural and evidentiary considerations.  The claim was 
subsequently returned to the Board for review and, in February 
2009, the Board issued a decision on the four issues that were 
before it.  The Board found that the evidence did not support the 
appellant's claim for increased ratings for his lower back 
disability and his bilateral optic myokymia.  It was further 
determined that service connection was not warranted for a sleep 
disorder.  Finally, the Board found that the appellant's claim 
involving the teeth was not subject to service connection for VA 
compensation purposes.  

The appellant was notified of this action and he then appealed to 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, for review.  It is noted that the 
appellant did not appeal the issue involving the teeth; the claim 
was abandoned in accordance with Ford v. Gober, 10 Vet. App. 531, 
525 (1997).  In conjunction with his appeal to the Court, the 
appellant's accredited representative prepared and submitted a 
Joint Motion for Partial Remand.  Upon reviewing the arguments 
provided in the Joint Motion, the Court adopted said Motion and 
issued an Order in May 2010.  In essence, the Court vacated the 
Board's action of February 2009 on the three issues listed on the 
front page of this Remand, and remanded those issues back to the 
Board for further action.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

As reported above, the Board did issue a decision on the merits 
of the appellant's claim involving the three issues listed above.  
The Court, through the Joint Motion for Remand, has indicated 
that the medical information that the Board depended thereon was 
faulty and that additional medical examinations should have been 
accomplished prior to the Board issuing a decision on the merits 
of the appellant's claim.  The Court further indicated that the 
Board, perhaps, should have provided additional discussion 
concerning the "propriety" of a VA staff psychologist offering 
an opinion on the appellant's sleep disorder.  It was insinuated 
that it would have been more appropriate if another "type" of 
medical examiner had provided an opinion on said condition.  

It was further noted in the Joint Motion that the Board should 
have discussed more fully the appellant's contentions regarding 
his eye disorder and that if there was a lack of clarity, the 
claim should have been returned to the RO for another examination 
so that an appropriate specialist could have provided comments 
addressing the appellant's contentions and concerns.  Finally, 
the Court concluded that the Board erred when it did not more 
fully discuss whether an extraschedular evaluation could have 
been assigned with respect to the appellant's lower back 
disability.  It is noted that the Joint Motion did not comment on 
the RO's lack of discussion on this point.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Thus, 
in keeping with the Court's request for additional action and 
development with this claim, the Board will remand the claim to 
the RO so that additional evidentiary development may occur.  

1.  The RO should contact the appellant and 
ask that he identify all sources of medical 
treatment received since January 2008 for 
his lower back disability, his bilateral 
optic myokymia, and his sleep disorder, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims folder) 
should then be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).

2.  The appellant should be scheduled for 
VA orthopedic and neurological examinations 
of the lower back.  The purpose of the exam 
is to assess the severity and scope of the 
appellant's service-connected lower back 
disability.  The examination must be 
conducted by a physician; i.e., not a nurse 
practitioner, physicians' assistant, nurse, 
doctor of osteopathy, etcetera.  The 
physician should be provided a copy of this 
remand together with the appellant's entire 
claims folder, and the examiner is asked to 
indicate whether he or she has reviewed the 
claims folder.  All appropriate tests 
should be conducted.

The orthopedist and neurologist should 
specifically comment on whether the 
appellant now suffers from degenerative 
joint disease of the back along with any 
other manifestations and symptoms produced 
by the disability.  Readings should be 
obtained concerning the appellant's range 
of motion of the lower back and any 
limitation of function of the parts 
affected by limitation of motion.  
Additionally, the examiners should be 
requested to determine whether the lower 
back exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess fatigability, 
or incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  Additionally, the examiners should 
determine whether any, some, or all of 
these symptoms have manifested themselves 
prior to May 2003 and thereafter, and which 
manifestations have become more pronounced 
over the course of this appeal.  

If the neurologist and orthopedist 
determine that the appellant has 
intervertebral disc syndrome of the lumbar 
segment of the spine, the examiners should 
discuss the total duration of any 
incapacitating episodes (number of days) in 
the past twelve (12) months, as well as 
comment on any related chronic orthopedic 
or neurological manifestations.  (An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician.  
Chronic orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.)  Comments should also be 
provided by both examiners as to whether 
the appellant experiences symptoms 
compatible with severe, recurring attacks, 
with intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.

Finally, the examiners must express an 
opinion as to the impact of the appellant's 
service-connected back disability on his 
employability and whether the disability 
has produced repeated visits to the doctor 
and/or hospitalization.  The examiners 
should take into account any statements 
made by the appellant over the course of 
this appeal, and the examiner should 
comment on those statements.  If this 
matter cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the respective report.

The claims folder and this Remand must be 
made available to each examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

3.  The RO should schedule the appellant 
for an examination in order to determine 
the etiology and nature of his claimed 
sleep disorder.  Included in this 
examination should be the conduction of 
sleep studies if deemed appropriate.  The 
examination must be conducted by a 
physician; i.e., not a nurse practitioner, 
physicians' assistant, nurse, doctor of 
osteopathy, etcetera.  The examiner should 
be provided with the appellant's claims 
folder and a copy of this Remand and should 
review the appellant's medical history 
prior to conducting the examination.  
Again, any tests and studies deemed 
necessary should be accomplished at this 
time.  

After reviewing the file and examining the 
appellant, the physician should render an 
opinion as to whether it is at least as 
likely as not that the appellant's sleep 
disorder is related to his military 
service, or to a service-connected 
disability, or the result of medications he 
takes for a service-connected disability, 
or whether it is not related to the 
appellant's military service at all.  It 
would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The physician must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  In the doctor's 
report, the examiner must specifically 
discuss the appellant's contentions.  
Additionally, if the examiner concludes 
that the appellant's sleep disorder is not 
service-related, the examiner must explain 
in detail the reasoning behind this 
determination.  Also, the examiner should 
comment on the findings of a VA 
psychologist in November 2006 who indicated 
that the appellant's sleep disorder was 
unlikely caused by or due to his military 
service or due to or caused by a service-
connected disorder.  If further testing or 
examination by specialists is required to 
evaluate the claimed disabilities, such 
testing or examination is to be done before 
completion of the examination report.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The RO should schedule the appellant 
for appropriate VA eye examination(s) to 
determine the current extent of any visual 
impairment associated with his bilateral 
optic myokymia.  The examination must be 
performed by a licensed optometrist or 
ophthalmologist and must be conducted in 
accordance with the specific requirements 
of 38 C.F.R. §§ 4.75-4.78 (2003) and 
(2009).  Prior to examining the appellant, 
the examiner must review the entire claims 
file, including a complete copy of this 
remand.  All necessary diagnostic testing 
should be performed, and all clinical 
findings should be reported in detail.  The 
examiner should set forth in the 
examination report all examination findings 
and the complete rationale for any 
conclusions reached.  Finally, the examiner 
must express an opinion as to the impact of 
the appellant's service-connected eye 
disability on his employability and whether 
the disability has produced repeated visits 
to the doctor and/or hospitalization.  

The examiner should take into account any 
statements made by the appellant over the 
course of this appeal, and the examiner 
should comment on those statements.  If 
this matter cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the respective report.

The claims folder and this Remand must be 
made available to each examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  The 
results from this examination must, repeat 
must, be legible and the examiner must 
explain in detail any findings that are 
reliant upon a visual field chart and a 
Goldmann Perimeter Chart, and the examiner 
should discuss any associated impairment of 
visual acuity, field of vision, pain, rest-
requirements, or episodic incapacity.  

5.  The AMC/RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the AMC/RO should 
adjudicate the issues on appeal.  The 
AMC/RO should ensure that it evaluates the 
appellant's back and eye disabilities under 
the old and new rating criteria.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC) 
along with the old and new rating criteria.  
The RO is reminded that in making a 
determination as to whether an 
extraschedular evaluation may be assigned, 
that the RO must fully discuss why, or why 
not, it is sending the claim to the 
Director, VA Compensation and Pension.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The purpose of the examinations requested in this 
remand is to obtain evidence which may be dispositive of the 
appeal.  Therefore, the appellant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


